                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JOSHUA URIOSTE,

                      Plaintiff,
                                                                   1:16-cv-00755-JCH-KRS
v.

CORIZON AND CENTURION HEALTH
CARE PROVIDERS, et al.,

                      Defendants.

               ORDER DIRECTING THE SUBMISSION OF ADDRESSES

       THIS MATTER comes before the Court sua sponte. On January 13, 2020, the Court

sent waiver-of-service forms to all Defendants not terminated through the screening process. To

date, all Defendants have appeared in this action with the exception of Jose Martinez, MD, Ben

Martinez, P.A., and FNU Cordova. These individuals appear to be past or present employees of

the Penitentiary of New Mexico or contractors thereof. Since more than thirty days has elapsed

since the forms were sent, the Court will direct the counsel for the New Mexico Corrections

Department to provide their last known address to the Court so the Court can arrange for the U.S.

Marshal to serve process on them.

       IT IS, THEREFORE, ORDERED that on or before March 17, 2020, counsel submit

the information requested above to the Court’s proposed text email address,

sweazeaproposedtext@nmd.uscourts.gov., with copies by mail to Plaintiff.



                                            ___________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
